DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US Publication 2020/0015219 A1) further in view of Sun et al. (US Publication 2016/0087766 A1).
In regards to claims 1 and 14, Asterjadhi et al. (US Publication 2020/0015219 A1) a method for transmitting a physical protocol data unit (PPDU) in a wireless local area network (WLAN) system, the method comprising: generating, by a transmission device, a PPDU; and transmitting, by the transmission device, the PPDU to a reception device through a 320 MHz band (see figure 6; see paragraph 98; the AP 105-b may receive the HE TB PPDU response transmission and process the control field of the PPDU, including the extension indications for supported granularity of EHT operations), wherein the PPDU comprises a legacy preamble and an extremely high throughput (EHT) field, the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF) (see paragraph 67; A legacy WLAN preamble may include legacy short training field (STF) (L-STF) information, legacy LTF (L-LTF) information, and legacy signaling (L-SIG) information; see paragraph 582 for the EHT environments i.e. 320 MHz), the legacy preamble is generated by applying a first phase rotation value or a second phase rotation value (see paragraph 52; EHT environments of 320 MHz operating mode or 160+160 MHz), the first phase rotation value is obtained based on a third phase rotation value and a fourth phase rotation value (see paragraph 52; the 320 MHz from 80 MHz and 80+80 MHz), the third phase rotation value is a phase rotation value obtained by repeating a phase rotation value defined when the PPDU is transmitted in an 80 MHz band four times (see paragraph 52; the 320 MHz from 80+80+80+80 MHz).
In further regards toe claims 1 and 14, Asterjadhi fails to teach the fourth phase rotation value is a phase rotation value defined for each 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-STF.
Sun et al. (US Publication 2016/0087766 A1) teaches, the fourth phase rotation value is a phase rotation value defined for each 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-STF (see paragraph 54; The different phases of the 20 MHz-wide sub-band signals result in reduced peak to average power ratio (PAPR) of OFDM symbols in the data unit 700, in at least some embodiments. In an embodiment, if the data unit that conforms to the first communication protocol is an OFDM data unit that occupies a cumulative bandwidth such as 20 MHz, 40 MHz, 80 MHz, 160 MHz, 320 MHz, 640 MHz, etc., the HE-STF, the HE-LTFs, the HE-SIGB and the HE data portion occupy the corresponding whole bandwidth of the data unit).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use fourth phase rotation value as taught by Sun into the teachings of Asterjadhi.  The motivation to do so would be to allow for an optimum power use by reducing the PAPR.
In regards to claim 15, Asterjadhi teaches a method for receiving a physical protocol data unit (PPDU) in a wireless local area network (WLAN) system, the method comprising: receiving. by a reception device. a PPDU from a transmission device through a 320 MHz band (see figure 6; see paragraph 98; the AP 105-b may receive the HE TB PPDU response transmission and process the control field of the PPDU, including the extension indications for supported granularity of EHT operations)- and decoding, by the reception device, the PPDU for a band supported by the reception device , the PPDU comprises a legacy preamble and an extremely high throughput (EHT) field. the legacy preamble comprises a legacy-short training field (L-STF) and a legacy-long training field (L-LTF) (see paragraph 67; A legacy WLAN preamble may include legacy short training field (STF) (L-STF) information, legacy LTF (L-LTF) information, and legacy signaling (L-SIG) information; see paragraph 582 for the EHT environments i.e. 320 MHz), the legacy preamble is generated by applying a first phase rotation value or a second phase rotation value (see paragraph 52; EHT environments of 320 MHz operating mode or 160+160 MHz), the first phase rotation value is obtained based on a third phase rotation value and a fourth phase rotation value (see paragraph 52; the 320 MHz from 80 MHz and 80+80 MHz), the third phase rotation value is a phase rotation value obtained by repeating a phase rotation value defined when the PPDU is transmitted in an 80 MHz band four times (see paragraph 52; the 320 MHz from 80+80+80+80 MHz).
In further regards to claim 15, Asterjadhi fails to teach the fourth phase rotation value is a phase rotation value defined for each 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-STF.
Sun et al. (US Publication 2016/0087766 A1) teaches, the fourth phase rotation value is a phase rotation value defined for each 80 MHz band in the 320 MHz band based on an optimal PAPR of the L-STF (see paragraph 54; The different phases of the 20 MHz-wide sub-band signals result in reduced peak to average power ratio (PAPR) of OFDM symbols in the data unit 700, in at least some embodiments. In an embodiment, if the data unit that conforms to the first communication protocol is an OFDM data unit that occupies a cumulative bandwidth such as 20 MHz, 40 MHz, 80 MHz, 160 MHz, 320 MHz, 640 MHz, etc., the HE-STF, the HE-LTFs, the HE-SIGB and the HE data portion occupy the corresponding whole bandwidth of the data unit).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use fourth phase rotation value as taught by Sun into the teachings of Asterjadhi.  The motivation to do so would be to allow for an optimum power use by reducing the PAPR.



Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to the claims, the cited prior art fails to teach, the 320 MHz band comprising subcarriers having a subcarrier ranging from -512 to 511 as claimed.
	Prior art Chen et al. (US Publication 2019/0288895 a1) teaches, in figures 8A and 8B, 240 MHz and 320 MHz tone plane proposals respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466